DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4, 5, 8, 9, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 4 (similarly claims 5, 8, 9, 12) recites the limitation "the memory attribute", “the console activity” and/or “the CPU attribute”.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Down, JR. et al. (Pub 20120254861) (hereafter Down) in view of Evans et al. (Pub 20110107331) (hereafter Evans) and further in view of Chauhan (Pub 20200341659).

As per claim 1, Down teaches:
An computer implemented method of data collection in a virtualization computing environment, comprising steps of: 
electronically launching at least one virtual machine operatively connected to a virtualization layer; ([Paragraph 6], The method further comprises, subsequent to the rescanning, bringing, and mounting: starting VM image based on the mounted disk; setting host to used by inserting in the host list VM name in place of the reserved state for the started VM in the selected core; and updating the VM filename for each of the volumes for the started VM.  [Paragraph 34], On the hosts 230, there is an operating system or OS (not shown), a hypervisor, and HA (High Availability) software.)
electronically converting a stateless at least one virtual machine to a persistent at least one virtual machine; ([Paragraph 22], FIG. 13 shows a scenario to migrate the VM state from stateless to stateful.  [Paragraph 94], FIG. 13 shows a scenario to migrate the VM state from stateless to stateful. Based on the user's request via the GUI, the datacenter management software server 210 requests the storage 240 to create a volume and to attach the volume for a host or hosts 230 in case of clusters. The datacenter management software server 210 requests the target hosts, to which are attached the volume, to format the file system in the volume (i.e., disk in OS), mount it on the local file system, copy the VM image from the source host, and start VM on the virtual machine. [Paragraph 45], FIG. 7 shows an example of a flow diagram illustrating the process of an act as a recovery process. In S701, the act restores the executed variables in their local instance. In S702, the act executes the recovery operation using the restored variables. The recovery operation is discussed in the plan's description (see FIGS. 8, 9, 10, and 14).)
electronically capturing a plurality of digital memory attribute artifact data of a virtual disk of the persistent at least one virtual machine connected to the virtualization layer; ([Paragraph 6], The method further comprises, subsequent to the rescanning, bringing, and mounting: starting VM image based on the mounted disk; setting host to used by inserting in the host list VM name in place of the reserved state for the started VM in the selected core; and updating the VM filename for each of the volumes for the started VM.  [Paragraph 40], The table presents the current state of VM files with filenames 401. The file is coupled with a signature 402 to find the volume of location for the file. The signature is a disk signature in the case of MBR format or partitioned GUID in the case of GPT (GUID Partition Table) partition format. This signature uses identical volume to storage the VM file.  [Paragraph 33], The act preserves the executed state for recovery operation in case of plan execution failure.  [Paragraph 42], On the recovery case, we should keep track of the stored state for volume operation as well as the normal case.)
electronically capturing digital content associated with the persistent the at least one virtual machine so as to capture a plurality of console activity attribute artifact data; ([Paragraph 5], keeping track, by the management server, of status of the volumes which have copied virtual machine data by monitoring activity of the virtual machines. If the activity of a monitored virtual machine is start of deployment of the virtual machine (VM), the keeping track comprises checking if the status of a volume storing the VM data to be used for deploying the virtual machine from the storage system is in a volume pool and not attached to a target LUN (logical unit number) via storage management API before execution of deployment of the virtual machine.  [Paragraph 45], FIG. 7 shows an example of a flow diagram illustrating the process of an act as a recovery process. In S701, the act restores the executed variables in their 
electronically capturing digital packet data from a fault tolerant network so as to capture a plurality of CPU attribute artifact data; and 
electronically capturing the memory attribute artifact data, the console activity attribute artifact data, and the CPU attribute artifact data to an immutable storage. ([Paragraph 31], The storage subsystem 140 has storage processors (MPs) 160, disks 143, memories 170, ports 180 to connect to the SAN 260, and SerVice Processor (SVP) 150. The ports, MPs, disks, and memories are connected by an internal bus 142. The memory is NVRAM in this embodiment. The port, memory, disk, MP, SVP, and internal bus can be redundant for system reliability. The MP 160 has a CPU, a local memory, and a NIC. Using this NIC, the MP 160 can communicate with the SVP 150. The SVP 150 has two NICs for an internal LAN 190 and the external LAN 270, CPU, memory 170, and disk 143. [Paragraph 6], The method further comprises, subsequent to the rescanning, bringing, and mounting: starting VM image based on the mounted disk; setting host to used by inserting in the host list VM name in place of the reserved state for the started VM in the selected core; and updating the VM filename for each of the volumes for the started VM.  [Paragraph 40], The table presents the current state of VM files with filenames 401. The file is coupled with a signature 402 to find the volume of location for the file. The signature is a disk signature in the case of MBR 
However, Down does not explicitly disclose electronically quarantining the at least one virtual machine into a quarantine network; capture a plurality of console activity attribute artifact data; capturing artifact data to an immutable storage;
Evans also teaches capturing a plurality of digital memory attribute artifact data; capturing digital content associated with the persistent the at least one virtual machine;  ([Paragraph 368 – 371], Hypervisors provide the ability to create snapshots of virtual machine images, and to rollback a virtual machine to a snapshot. The snapshot operation can come in a variety forms. Among them: Take a snapshot while the VM is running, Pause a VM, then take a snapshot, then resume the VM, Take a snapshot of a stopped VM.  [Paragraph 409-410], detect it is running in a non-persistent VM… be configurable to serialize it's state into persistent storage.  [Paragraph 604], Security Partition, Including Out-of-Band Malware and Traffic Filtering)
electronically quarantining the at least one virtual machine into a quarantine network; ([Paragraph 524], Virtual Machine network isolation [Paragraph 564-568], vAgent isolates network for VM 150)
capture a plurality of console activity attribute artifact data; ([Paragraph 414], the agent to serialize its configuration in a flat file/database outside of the registry similar to the function of the *nix agents. Also, configure the agent to store its content and data files in a writable location…  [Paragraph 85], FIG. 1 is a block schematic diagram of a state of the art computer architecture, in which an operating system 10 executions various applications 11 while running on a hardware based platform 12. FIG. 2 is a block schematic diagram of a state of the art computer architecture that includes an agent 20 within the operating system.  In FIG. 3, such virtualization provides a plurality of virtual machines 34, 35, each of which executes its own respective applications 36, 37. [Paragraph 368 – 371], Hypervisors provide the ability to create snapshots of virtual machine images, and to rollback a virtual machine to a snapshot. The snapshot operation can come in a variety forms. Among them: Take a snapshot while the VM is running, Pause a VM, then take a snapshot, then resume the VM, Take a snapshot of a stopped VM. [Paragraph 604], Security Partition, Including Out-of-Band Malware and Traffic Filtering  [Paragraph 330-334], Settable Virtual machine attributes… Functions to set device policy access rules for a VM from a file or memory..)
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to combine the teachings of Down wherein a virtual machine is launched, stateless VM is converted to persistent (i.e. stateful) VM, memory/storage artifact data of a virtual disk (i.e. virtual volume) and CPU attribute 
However, Down and Evans do not explicitly disclose capturing artifact data to a persistent storage is an immutable storage.
Chauhan teaches capturing artifact data to an immutable storage; ([Paragraph 20], The integrated data management and storage system may apply a data backup and archiving schedule to backed-up real and virtual machines to enforce various backup service level agreements (SLAs), recovery point objectives (RPOs), recovery time objectives (RTOs), data retention requirements, and other data backup, replication, and archival policies across the entire data lifecycle. For example, the data backup and archiving schedule may require that snapshots of a virtual machine are captured and stored every four hours for the past week, every day for the past six months, and every week for the past five years. [Paragraph 91], The data to be backed up may be replicated across different nodes within the plurality of nodes. In some cases, the data to be backed up may be replicated using nodes within the plurality of nodes and the external WORM compliant storage 410. The data to be backed up from server 402 may comprise one or more electronic files associated with virtual machine snapshots or real 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to combine the teachings of Down and Evans wherein a virtual machine is launched, stateless VM is converted to persistent (i.e. stateful) VM, memory/storage artifact data of a virtual disk (i.e. virtual volume), console activity attribute data and CPU attribute artifact are saved/stored in persistent storage, into teachings of Chauhan wherein the snapshot stored within a persistent storage is a WORM compliant storage, because this would enhance the teachings of Down and Evans wherein by utilizing a WORM compliant storage, snapshots can be stored for a period of time without being altered for archival/recovery purpose and to ensure snapshots that are stored more than a threshold period can be removed to free storage resources.

As per claim 2, rejection of claim 1 is incorporated:
Down teaches further comprising electronically capturing a plurality of digital log attribute artifact data from the persistent the at least one virtual machine connected to the virtualization layer. ([Paragraph 6], The method further comprises, subsequent to the rescanning, bringing, and mounting: starting VM image based on the mounted disk; setting host to used by inserting in the host list VM name in place of the reserved state for the started VM in the selected core; and updating the VM filename for each of the volumes for the started VM.  [Paragraph 34], On the hosts 230, there is an operating system or OS (not shown), a hypervisor, and HA (High Availability) 
Evans also teaches ([Paragraph 368 – 371], Hypervisors provide the ability to create snapshots of virtual machine images, and to rollback a virtual machine to a snapshot. The snapshot operation can come in a variety forms. Among them: Take a snapshot while the VM is running, Pause a VM, then take a snapshot, then resume the VM, Take a snapshot of a stopped VM.  [Paragraph 409-410], detect it is running in a non-persistent VM… be configurable to serialize it's state into persistent storage.)
Chauhan also teaches ([Paragraph 91], The data to be backed up may be replicated across different nodes within the plurality of nodes. In some cases, the data to be backed up may be replicated using nodes within the plurality of nodes and the external WORM compliant storage 410. The data to be backed up from server 402 may comprise one or more electronic files associated with virtual machine snapshots or real machine snapshots.  [Paragraph 97], WORM compliance may require that the set of data be immutable for the data retention time…)

As per claim 3, rejection of claim 1 is incorporated:
Evans teaches further comprising electronically capturing a plurality of digital log attribute artifact data based on a threshold period of time from the persistent at least one virtual machine connected to the virtualization layer. ([Paragraph 372], Take a snapshot while the VM is running--If it is possible to snapshot a running image without disturbing the end-user, it is conceivable to periodically take snapshots in preparation for subsequent failure. This could be performed by the 
Chauhan also teaches ([Paragraph 91], The data to be backed up may be replicated across different nodes within the plurality of nodes. In some cases, the data to be backed up may be replicated using nodes within the plurality of nodes and the external WORM compliant storage 410. The data to be backed up from server 402 may comprise one or more electronic files associated with virtual machine snapshots or real machine snapshots  [Paragraph 75], a schedule for backing up a first virtual machine is determined. In one example, the schedule for backing up the first virtual machine may comprise periodically backing up the first virtual machine every four hours. The schedule for backing up the first virtual machine may be derived from a new backup, replication, and archival policy or backup class assigned to the first virtual machine.)

As per claims 5-7, these are system claims corresponding to the method claims 1-3.  Therefore, rejected based on similar rationale.

As per claims 9-11, these are computing platform claims corresponding to the method claims 1-3.  Therefore, rejected based on similar rationale.

Claim(s) 4, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Down in view of Evans in view of Chauhan and further in view of Fries et al. (Pub 20120323853) (hereafter Fries).

As per claim 4, rejection of claim 1 is incorporated:
Although Down in view of Evans and further in view of Chauhan discloses memory attribute data, user activity attribute artifact data, CPU attribute artifact data
Down, Evans and Chauhan do the explicitly disclose electronically processing the memory attribute artifact data, user activity attribute artifact data, and CPU attribute artifact data with a machine learning appliance so as to output a forensic attribute data set for the persistent at least one virtual machine.
Fries teaches electronically processing the memory attribute artifact data, user activity attribute artifact data, and CPU attribute artifact data with a machine learning appliance so as to output a forensic attribute data set for the persistent at least one virtual machine. ([Paragraph 28], For example, snapshot 188 may include a copy of the memory of the virtual machine 113, which may include executing processes 190, kernel data structures 192, or any information in the virtualized physical memory of the virtual machine 113. In addition, the snapshot 188 may include information captured from physical or virtual devices used by the virtual machine 113, including register values, buffer contents, etc. In some implementations, the snapshotting process 186 may also capture information about the virtual physical environment of the virtual machine 113, such as virtual CPU information (number of virtual cores or CPUs), amounts of memory and storage, virtual devices, virtual network interface cards, BIOS, virtual mother board, device drivers, and others. Some virtualization implementations may link a snapshot to the virtual machine's disk image, and the snapshot may comprise storage blocks of the executing virtual machine that differ from the virtual machine's disk image. In sum, snapshot 188 is a persistent object 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to combine the teachings of Down, Evans and Chauhan wherein a virtual machine is launched, stateless VM is converted to persistent (i.e. stateful) VM, memory/storage artifact data of a virtual disk (i.e. virtual volume), console activity attribute data, CPU attribute artifact are saved/stored in persistent storage and the artifact data are stored immutable storage, into teachings of Fries wherein memory attribute artifact data, user activity attribute artifact data, and CPU 

As per claim 8, this is a system claim corresponding to the method claim 4.  Therefore, rejected based on similar rationale.

As per claim 12, this is a computing platform claim corresponding to the method claim 4.  Therefore, rejected based on similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONG U KIM/Primary Examiner, Art Unit 2196